Citation Nr: 1755836	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, dysthymia and adjustment disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a left upper arm or shoulder disorder.

6.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

7.  Entitlement to service connection for a dental disorder, claimed as tooth and gum disease, to include for VA outpatient dental treatment purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned at an October 2016 Central Office hearing.  The hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for hepatitis C, entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for hypertension, entitlement to service connection for a low back disability, entitlement to service connection for TBI, and entitlement to service connection for a dental disorder, for VA outpatient dental treatment purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The Veteran's tooth loss is not due to loss of the body of the maxilla or mandible (bone loss); there is no evidence that the lost masticatory surface cannot be restored by suitable prosthesis; and VA compensation is not paid for periodontal disease and any dental disorders related to such disease.

2.  The Veteran does not have a left upper arm or shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder, claimed as tooth and gum disease, for VA compensation purposes, have not been met.  38 U.S.C. §§ 1110, 1131, 1712 (2012); 38 C.F.R. §§ 4.150, 17.161 (2017).

2.  
The criteria for service connection for a left upper arm or shoulder disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Veteran contends that she has a currently diagnosed left upper arm or shoulder disability, related to her active military service.  The weight of the evidence demonstrates that there is no evidence of a current left upper arm or shoulder disability during the appeal.  The Veteran's assertions that her claimed left upper arm or shoulder disability is the result of active military service, are insufficient to trigger VA's duty to provide an examination.  Accordingly, a medical examination or opinion is not required for the claim for service connection for a left upper arm or shoulder disability.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including arthritis, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Dental Disorder for VA Compensation Purposes

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2017).

Dental disorders that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, and when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

A claim for entitlement to service connection for a dental disorder for disability compensation is also considered a claim for entitlement to service connection for a dental disorder for purposes of VA outpatient dental treatment.  Mays v. Brown, 
5 Vet. App. 302 (1993). 

The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for Class II(a) VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 U.S.C. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).

VA regulations provide that certain specified types of service-connected dental disorders (Class I) may be entitled to compensation.  See 38 C.F.R. § 17.161(a).  The dental disorders which may be awarded compensation are set forth under 
38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

In the present case, the evidence shows that the Veteran cracked a left-sided molar in April 1985 due to a blunt force injury that occurred when she was trying to break up a fight between friends and got caught in the middle of it.  Therefore, the evidence shows that she has tooth loss in service due to trauma.  However, there is no competent evidence that her tooth loss is the result of loss of substance of the body of the maxilla or mandible or that the lost masticatory surface could not be restored by suitable prosthesis.  Therefore, the Veteran is not entitled to service connection for compensation purposes for a dental disorder; specifically, her cracked left-sided molar.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Furthermore, to the extent the Veteran is claiming that her tooth loss in service resulted in subsequent tooth and gum disease, or that she has tooth and gum disease, as a result of military service, to include exposure to JP/4 jet fuel in service (see July 2013 statement from Veteran), periodontal disease, and any dental disorders related to such disease, is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2017).  VA regulations provide that certain common dental conditions, including periodontal disease, can be service-connected only to establish eligibility for outpatient dental care, not to receive disability compensation.  38 C.F.R. § 3.381(a) (2017).  The issue of entitlement to VA outpatient dental treatment is discussed further in the remand below.  Based on the above, service connection for a dental disorder, for VA compensation purposes, is denied.

Left Upper Arm/Shoulder Disability

The Veteran reports that she injured her left upper arm and shoulder area during active duty.  During her October 2016 Central Office Board hearing, she testified that she injured her left arm and shoulder when she attempted to break up a fight in 1985 and was beaten, thrown to the ground and kicked repeatedly.  She also reported that she injured her arm and shoulder at the same time she injured her back, when she fell off the back of a fuel truck while performing her duties as a petroleum fuel specialist.  She claims that the arthritis in her back extends to the left shoulder area as well.  See October 2016 Central Office Board hearing transcript.  

Service treatment records do show complaints of recurrent back pain after jumping from a truck in November 1985.  However, no complaints of arm or shoulder pain were made at that time.  

Post-service treatment records show complaints of intermittent left shoulder/arm pain, left arm heaviness and left arm pain and tingling in 2012.  The Veteran also complained of neck and back pain for years, radiating to the left shoulder and upper arm area occasionally in 2014.  VA treatment records from 2014-2016 also show complaints of left arm numbness.  See VA outpatient treatment records from the VA Medical Center in Washington, DC.  However, these records do not show that a chronic left arm disability has ever been diagnosed.  

The existence of a current disability is required to prevail on a claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Of record are statements by the Veteran that assert that she has a left upper arm or shoulder disability.  The Board recognizes that the Veteran may sincerely believe she has left upper arm or shoulder disability, and acknowledges that she, as well as her representative speaking on her behalf, is competent to report symptoms the Veteran experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (competent testimony is limited to that which the witness has actually observed, and is within the realm of his/her personal knowledge; such knowledge comes to a witness through use of his/her senses, that which is heard, felt, seen, smelled or tasted).  However, as a lay person, the Veteran is not competent to report that she has a clinically diagnosed left upper arm or shoulder disability.  Medical diagnosis involves questions that are beyond the range of common knowledge and requires the special knowledge and experience of a trained medical professional.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through his or her education, training or experience to offer medical diagnoses, statements, or opinions). 

Although the Federal Circuit has found instances where a lay person is competent to establish a diagnosis of a simple condition, whether the Veteran has a specific left upper arm or shoulder disability is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, although she reported during her October 2016 Board hearing that a physician suggested to her that her back arthritis has spread to the left upper arm/shoulder area, there is no evidence of record showing that a medical professional has actually made a clinical diagnosis of a left upper arm or shoulder disability.  As such, the Board finds that the Veteran's statements that she has a left upper arm or shoulder disability are not competent evidence as to a diagnosis.  

In light of the absence of any competent evidence of a diagnosis of a left upper arm or shoulder disability, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a dental disorder, claimed as tooth and gum disease, for VA compensation purposes, is denied.

Service connection for a left upper arm or shoulder disability is denied.



REMAND

Service Connection for Dental Disorder, Claimed as Tooth and Gum Disease, for VA Dental Treatment Purposes Only

As noted above, the Veteran contends that she has tooth and gum disease related to her military service.  Furthermore, the evidence shows that she had tooth loss in service, due to trauma.  Although she is not entitled to VA compensation for her claimed tooth and gum disease or tooth loss, she may be eligible for VA dental treatment.  

During the pendency of this appeal, the regulations applicable to service connection for dental disabilities were revised.  Effective February 29, 2012, the regulations provide that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2017).

To date, there has been no eligibility determination made by VHA regarding dental treatment.  In order to afford the Veteran due process, the issue must be returned for proper consideration by VHA.

A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

Hepatitis C

The Board also notes that the Veteran has not been afforded a VA examination in connection with her claim for service connection for hepatitis C.  She has claimed that she developed the disorder as a result of air gun injections in service.  Her other reported risk factors are intranasal cocaine use in 1985 and 1986, tattoos or body piercings in 2010 and a blood transfusion in 1996.  See March 2014 Risk Factors for Hepatitis Questionnaire.  Her post-service medical records also show that she has been diagnosed with hepatitis C.  Therefore, a VA examination and medical opinion are needed.

Acquired Psychiatric Disorder

The medical evidence of record regarding the correct diagnosis and etiology of the Veteran's current psychological disorder or disorders is conflicting.  

VA outpatient treatment records show the Veteran was diagnosed in 2013 with moderate depression, R/O [rule out] PTSD.  She reported a history of verbal and physical abuse from her husband for eight years, twenty years earlier.  She complained of symptoms of depression, impatience, stress, moodiness, temperamentalness and low self-esteem.  She also reported experiencing flashbacks of the abuse every six months.  However, a July 2013 VA examiner gave a diagnosis of R/O dementia, noting that the Veteran had a history of multiple head trauma with loss of consciousness, as well as numerous other medical problems.  The examiner concluded that the Veteran's symptoms had more to do with cognition, memory and motivation, than psychiatric arousal, and that it was more likely than not that the Veteran's symptoms were a presentation of early dementia than a psychiatric condition.  A January 2014 VA problem list includes depressive disorder, moderate, and PTSD.  During a March 2014 neuropsychology evaluation, the Veteran was diagnosed with cognitive disorder, not otherwise specified (NOS), which the examiner opined was most likely secondary to mood symptoms.  A statement from VA doctor M. S., PhD submitted in July 2014 indicates that the Veteran suffered from major depressive disorder (MDD) and cognitive disorder, NOS.  A March 2016 statement from the Veteran's clinical psychologist at the Washington, DC VA Medical Center indicates that the Veteran had been treated there for dysthymia since August 2014.  May 2016 VA treatment records show a diagnosis and treatment for depressive disorder.

A June 2016 VA opinion was obtained to resolve the conflicting medical evidence.  The examiner noted the Veteran presented with a complex picture of mood, cognitive problems, and that she was found to have TBI, which partially explained some memory and concentration difficulties.  He also noted the Veteran's exposure to toxins and past heavy cocaine and alcohol abuse and her borderline intelligence.  The examiner opined that while the Veteran had some intrusive memories from the trauma of her husband trying to kill her and there were some depressive symptoms, she did not meet the criteria for clinical depression or PTSD.  He concluded further that disentangling all of the Veteran's symptoms and allocating causes could not be done without resort to mere speculation, and in her reactions to her problems in toto, it is best to diagnose her mental condition as more likely than not adjustment disorder.  The Board finds that, due to the speculative nature of the examiner's opinion, and the fact that he did not offer a definitive rationale for his conclusion that the Veteran's clinical picture equated to adjustment disorder, NOS, the opinion is inadequate for evaluation purposes.

Moreover, the Board notes that VA outpatient treatment records dated in June 2016, following the June 2016 VA opinion noted above, show diagnoses of PTSD and MDD.

Due to the still conflicting medical evidence of record, the Board finds that another VA examination and opinion are necessary to determine the proper diagnosis and etiology of any currently demonstrated acquired psychiatric disorder.  
See 38 C.F.R. § 4.2 (2017).

Hypertension

The Veteran, in pertinent part, has asserted that her hypertension is due to her PTSD.  As the claim for service connection for an acquired psychiatric disorder, to include PTSD, is being remanded herein, the claim for service connection for hypertension must also be held in abeyance and remanded, as a decision on the psychiatric disorder claim could affect the adjudication of the hypertension claim.


Low Back Disability

The Veteran contends that her current low back disability is related to an injury during active military service.

Service treatment records show complaints of recurrent back pain after jumping from a truck in November 1985.  No low back disability was diagnosed at that time or at the time of the Veteran's discharge in 1987.

The post-service medical evidence of record shows that the Veteran has been diagnosed with degenerative arthritis of the lumbar spine.  See March 2014 lumbar spine X-rays and June 2014 statement from VA physician, D. M. L., MD.  However, there is no probative medical opinion of record addressing the etiology of the Veteran's current low back disability.  In this regard, Dr. D. M. L. noted the Veteran's report of injuring her back during a field exercise during active duty where she had to jump out of the back of a moving truck and landed on her upper back, with subsequent neck and back pain that day, medical evaluation within the week, and persistent worsening neck and back pain since service.  The doctor opined that there is a "strong likelihood" that the Veteran's degenerative problems in her neck and back stem from her service and the reported in-service accident contributed to it.  The Board notes that Dr. D. M. L. did not indicate that he had reviewed the Veteran's claims file prior to rendering his opinion, nor did he offer a rationale for the opinion.  As such, the Board finds the opinion lacks probative value, and is inadequate by itself, to grant service connection for the claimed low back disorder.  The Board also notes that the Veteran has reported and the evidence shows an intervening post-service motor vehicle accident in February 2008, after which the Veteran complained of neck and lower back pain.  See March 2008 outpatient treatment records from VA Medical Center in Washington, DC.

The Veteran is competent to report the circumstances surrounding her in-service back injury, as well as the onset and nature of her back symptoms. The Veteran's reports provide competent and credible evidence of a back injury during active military duty and a continuity of symptoms since. Furthermore, her reports are supported by the documentation of back symptoms in service. 

Accordingly, the Board finds that an examination and opinion is needed to determine whether the currently diagnosed lumbar spine disability was incurred during the Veteran's active military duty.  38 U.S.C.A. § 5103(d) (2012).

Traumatic Brain Injury (TBI)

Service treatment records do not show evidence of a TBI, but they do show head trauma from abuse from the Veteran's spouse.  The post-service medical evidence shows treatment for complaints of residuals of head trauma from spousal abuse in service.  However, the medical evidence of record regarding the diagnosis and etiology of the Veteran's claimed TBI is conflicting.  

In this regard, during a July 2013 VA PTSD examination, the examiner noted that the Veteran had a history of multiple head trauma with loss of consciousness, and concluded that her symptoms were related to cognition, memory and motivation, rather than psychiatric arousal.  He suggested the Veteran undergo neuropsychological testing.  

Accordingly, the Veteran was afforded a VA TBI examination in March 2014.  The examiner noted that the Veteran was physically abused by her former husband and suffered a head injury while on active duty in Stuttgart, Germany in 1986, which caused her to be hospitalized.  The length of her unconsciousness was unknown.  The Veteran claimed memory problems as the only residual.  The examiner also noted the Veteran's history of drug and alcohol abuse.  The examiner concluded that the Veteran's neurocognitive profile revealed a somewhat complicated picture.  Specifically, he noted that the Veteran was functioning with only borderline intellectual abilities, but whether her performance on the intelligence test represented a decline in intellectual function or was the product of an inferior education was difficult to tell, but it was doubtful she would have been able to achieve her current level of employment with only borderline intellectual abilities, making a decline more likely.  The only area where she was especially defective was on some tasks of visual spatial perception and visual organization.  New learning and memory were weak, but there was no evidence of a primary memory deficit.  Rather, working memory and her ability to initially encode new information was severely limited.  One-time learning was very poor and appeared as a memory deficit, but in fact, the problem was that she never learned the information in the first place.  Language was basically intact with some minor naming difficulty.  Executive functioning and problem-solving were mostly within functional limits.  She ran into some trouble due to cognitive disorganization and her weak working memory, which made it difficult to keep track of her progress on problems.  This was not a pattern consistent with Alzheimer's or other neurodegenerative processes.  The examiner also noted that the hallmark of traumatic brain injury (a diffuse injury) is decreased processing speed, but processing speed is one of the most well-preserved abilities with which she presented.  The examiner determined that left the Veteran's past chronic exposure to JP-4 while in the military, mood symptomatology and her past history of extensive substance abuse as the likely primary causes of her symptoms.  However, he concluded that pulling apart the contribution from each was not possible and there was likely to be contributions from each of these causes.  The examiner diagnosed cognitive disorder, NOS.

However, the June 2016 VA examiner noted above indicated that the Veteran had been diagnosed with TBI, which partially explained some memory and concentration difficulties.

Due to the conflicting medical evidence of record, the Board finds that another VA examination and opinion is necessary to reconcile the conflicting medical evidence of record and determine the etiology of any currently demonstrated TBI.  
See 38 C.F.R. § 4.2 (2017).

The appellant is advised that it is her responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of the Veteran's failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161. 

If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.

3.  Afford the Veteran a VA examination to determine the nature and etiology of any hepatitis C that may be present.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that any currently diagnosed hepatitis C is of service onset or otherwise related to her military service, to include any air gun injections therein.  In so doing, the examiner should discuss the Veteran's possible risk factors.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  If her reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Afford the Veteran a VA mental disorders examination with an appropriate clinician to determine the nature and etiology of her claimed acquired psychiatric disorder(s).  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed acquired psychiatric disorder, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent or greater probability), of service onset or otherwise related thereto.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  If her reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5.  Afford the Veteran a VA spine examination with an appropriate clinician to determine the nature and etiology of her claimed low back disorder.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed low back disorder, the examiner should provide an opinion as to whether the disorder is, at least as likely as not (50 percent or greater probability more), of service onset or otherwise related thereto.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  If her reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  Afford the Veteran a VA examination to determine the nature and etiology of any TBI that may be present.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that any currently demonstrated TBI residuals are of service onset or otherwise related thereto, to include physical abuse from her husband during service.  In so doing, the examiner should discuss the Veteran's possible risk factors.

The examiner should attempt to reconcile the findings in the March 2014 and June 2016 VA examinations re TBI.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  If her reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

7.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal.  If any claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


